                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA




Kunta L. Brown, Sr.,
                                                  Case No. 20-cv-2262 MJD/BRT
             Petitioner,

v.                                                       ORDER

J. Fikes, Warden, FCI Sandstone,

             Respondent.




      This matter is before the Court on the Report and Recommendation and

Oder by United States Magistrate Judge Becky R. Thorson dated May 7, 2021.

[Doc. No. 24] No objection has been filed in the time allowed.

      Pursuant to statute, the Court has conducted a de novo review of the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, and in

consideration of the applicable law, the Court will adopt the Report and

Recommendation in its entirety.

      IT IS HEREBY ORDERED that Petitioner’s motion for the Preliminary

Injunction of a Temporary Restraining Order under 28 U.S.C. § 2241 [Doc. No.



                                        1
18] is DENIED WITHOUT PREJUDICE. This matter will remain closed and any

pending motions are DENIED as moot.




DATED: June 30, 2021                      s/Michael J. Davis
                                          MICHAEL J. DAVIS
                                          United States District Court




                                      2
